United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1393
                                    ___________

Jonathan Nathan Brock,                 *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the Eastern
                                       * District of Missouri.
Jennifer M. Joyce, Circuit Attorney    *
of St. Louis City,                     *        [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                           Submitted: March 12, 2002
                               Filed: March 15, 2002
                                    ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Pretrial detainee Jonathan Brock appeals the district court’s1 pre-service
dismissal, under 28 U.S.C. § 1915A(b) and the Younger2 abstention doctrine, of his
pro se complaint seeking an injunction to stay state court criminal proceedings on the
basis that they were retaliatory and brought in bad faith. We conclude that the district


      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
      2
          See Younger v. Harris, 401 U.S. 37, 46 (1971).
court did not abuse its discretion in declining to exercise jurisdiction, and we
therefore affirm. We deny as moot Brock’s Federal Rule of Civil Procedure 62(c),
construed as a Rule 8(a)(2), FRAP, motion for an injunction pending this appeal.

      Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-